DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102 
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claims 1-4, 7-10, 14, and 16-23, are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Poirier et al. (8,529,255).  
Regarding claim 1, Poirier et al. discloses a drill guide assembly for guiding a drill into a jawbone of a patient during dental surgery, wherein the drill guide assembly comprises, as separate parts, at least:  
- a drill part (base plate 40) comprising at least one first through going bore for guiding a drill 50 (Fig. 3a, column 6 lines 39-52), a first matching part (top surface of base plate 40), and at least a first reference area (undersurface of 40) for referring the drill guide assembly to a first anatomical feature in a form of a first jaw of the patient (”The base-plate 40 is shaped to allow it to be securely seated on the patient’s gum surface” - column 6 lines 39-52); 


- an intermediate part 10/20 comprising a second matching part (bar 20) and a first guiding structure (mandibular false teeth 10).  See Figs. 1, 3b, 4b, showing the combination of bar 20 and prosthesis 10, forming the intermediate part 10/20 as claimed (column 7 lines 51-56)
The first matching part (upper surface of drill part/plate 40) and the second matching part (bar 20) comprise corresponding bores that are configured to align and allow coupling of the drill part (plate 40) with the intermediate part (bar 20) for fixedly holding the drill part 40 and the intermediate part 20 in a fixed relationship with the first anatomical feature (“holes corresponding in alignment to the apertures of the primary bar 20” - column 6 lines 39-52)

Poirier et al. discloses: 
“FIG. 3b illustrates a perspective view of the dental implant system used in order to position the drilling guide of FIG. 3a within the mouth of the patient prior to surgery or to articulate the master model with the opposite teeth/denture model following surgery” (column 4 lines 60-64, emphasis added);  and 
“positioning the primary bar… as a drilling guide on the patient's gum surface using a prosthesis to articulate the drilling guide with the opposite denture of the patient” (column 10 lines 62-64, emphasis added)
Therefore, Poirier discloses a second part (i.e. opposite denture) comprising a second reference area (e.g. upper surface of the opposite maxillary denture) for referring the second part (opposite denture) to a second anatomical feature in a form of a second jaw of the patient, and a second guiding structure (artificial teeth of the opposite denture) for guiding the drill part 40 and the intermediate part 10/20 into a desired configuration with the second part (opposite denture), wherein the first and second guiding structures (artificial teeth of denture 10 and opposite denture) are configured to align the second part (opposite denture) with the intermediate part 10/20 when the patient bites down (i.e. using prosthesis 10 to articulate the drilling guide 20 with the opposite denture - Fig. 3b; column 4 lines 60-64, column 10 lines 62-64). 

As to claim 2, Poirier discloses at least one first attachment (cylinders 22, 30, or screws 38) on the drill part 40 for securing the drill part to the jaw of the patient during surgery (Figs. 4a; column 7 lines 58-65).  As to claims 3-4, the drill part 40 and the intermediate part 10/20 comprise a coupling structure for coupling themselves in a coupling arrangement; wherein the coupling structure comprises a convex upper surface on the drill part 40 mating a with corresponding concave under surface on the intermediate part 10/20 (Figs. 4a-4b).  Note that the coupling structures being the   
As to claim 21, the first and second guiding structures (artificial teeth of the denture 10 and artificial teeth of the opposite denture) comprise a first and second guiding elements in the shape of teeth representations (Fig. 3b; column 4 lines 60-64, column 10 lines 62-64). 
As to the new claim 22, the drill part (plate 40) is disclosed to be a unitary piece, configured to be placed directly on the first jaw (Fig. 3a; column 6 lines 39-52).  

Regarding claim 9, Poirier discloses the invention substantially as claimed as detailed above with respect to claims 1 and 21-22.  Particularly, Poirier et al. (Figs. 1, 3a and 3b) discloses a first part 60 comprising at least one first through going bore  and a first reference area (undersurface thereof).  The first part 60 comprises a drill part (plate 40) comprising the at least one through going bore and the first reference area (undersurface thereof); wherein the drill part (plate 40) is a unitary piece configured to be placed directly on the first jaw (Fig. 3a; column 6 lines 39-52). 
Poier further discloses a second part being the opposite denture to aid in articulation (not shown but disclosed in column 4 lines 60-64, column 10 lines 62-64, as explained above with respect to claim 1).  Poirier et al. discloses a guiding structure being the artificial teeth of the dentures comprising a first guiding element 10 provided on the first part 60, the first guiding element in the shape of teeth 10.  The guiding structure is a second guiding element (artificial teeth) on the second part/opposite denture.  The first and second guiding elements (artificial teeth of 10 and artificial teeth of opposite denture) are configured to align the second part (opposite denture) with the first part 20/10 when the patient bite down, i.e. articulate (column 4 lines 60-64, column 10 lines 62-64).  
As to claim 10, Poirier discloses at least one first attachment (“shaped to allow it to be securely seated on the patient’s gum surface… can be fixed to the supporting anatomical structure of the patient by screws or stem” -column 6 lines 42-52) on the first part 60 for securing the first part 60 to the jaw of the patient during surgery (Figs. 4a; column 7 lines 58-65).  As to claim 14, the first part 60 comprises, as separate parts, the drill part 40, the at least one first attachment and the first reference area (its undersurface and/or screws or stem), and an intermediate part 10 comprising at least part of the guiding structure. 

Regarding claims 7-8, 16-20, and 23, Poirier et al. discloses the methods of digitally designing the drill guide assembly having all the elements as claimed as detailed above with respect to claims 1-5, 7-10, and 14-15.   Particularly, Poirier et al. discloses obtaining a digital model of a first jaw, and digitally designing a drill part 40 and an intermediate part 10/20 (column 6 lines 4-24).  





Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Poirier et al. in view of Okay (2014/0272779).    
Poirier et al. discloses the invention substantially including the second part being the opposite denture to aid in articulation (not shown but disclosed in column 4 lines 60-64, column 10 lines 62-64, as explained above with respect to claims 1 and 9).   As to claim 15, Poirier et al., however is not explicit that the second part comprising a second though going guide bore and at least one second attachment.  Okay discloses that upper and lower dentures 16 comprising though going bores 26 and attachment 22 (Fig. 3; paragraph 18).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Poirier et al. by including though going bores in the second part in order to effectively connecting the first part and the second part to the patient’s jaws as taught by Okay.  


Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites “at least one corresponding recess or opening” which lacks sufficient antecedent basis.  Amendment “the at least one corresponding recess or opening” is required. 

Allowable Subject Matter
8. 	Claim 24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
9.	The amendments to the claims necessitated new interpretations of the previously cited prior art and new ground(s) of rejection.  Applicant’s arguments regarding the newly recited limitations therefore are moot in view of the new ground(s) of rejection under Poirier et al. (8,529,255).  
	Poirier et al. discloses a drill guide assembly comprising: a unitary drill part (base plate 40); an intermediate part 10/20 comprising bar 20 and prosthesis 10; and a second part being the opposite denture.  See above detailed ground(s) of rejection. 

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO D MAI whose telephone number is (571)270-3002.  The examiner can normally be reached on Mon-Fri 8:00-4:30.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAO D MAI/
Examiner, Art Unit 3772


/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772